UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1833



TSEGAYE TADESSE,

                                                          Petitioner,

          versus


U.S. IMMIGRATION   &   NATURALIZATION   SERVICE;
JOHN ASHCROFT,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A-28-244-525)


Submitted:   March 26, 2003                 Decided:   April 28, 2003


Before WILKINSON, NIEMEYER, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gabriela S. Gergely, David A. Garfield, LAW OFFICE OF DAVID
GARFIELD, Washington, D.C., for Petitioner. Robert D. McCallum,
Jr., Assistant Attorney General, Terri J. Scadron, Assistant
Director, Leslie M. McKay, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tsegaye Tadesse seeks review of the Board of Immigration

Appeals’ (“Board”) decision and order affirming the immigration

judge’s denial of his motion to reopen immigration proceedings for

consideration of his asylum application.       Our review of the record

discloses that the Board properly upheld the immigration judge’s

denial of the motion to reopen and that this petition is without

merit.      Accordingly, we deny the petition for review on the

reasoning of the Board.        See Tadesse v. INS, No. A-28-244-525

(B.I.A. July 15, 2002).*      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would   not   aid   the

decisional process.




                                                         PETITION DENIED




     *
       Because Tadesse did       not appeal the immigration judge’s
removal order to the Board,     we cannot consider his claim that the
immigration judge erred in      deeming his first asylum application
abandoned.   See Stewart v.     INS, 181 F.3d 587, 595-96 (4th Cir.
1999); Farrokhi v. INS, 900     F.2d 697, 700 (4th Cir. 1990).


                                     2